DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 31 January 2022. 
Claims 1, 10, 12, and 17-18 were amended 31 January 2022.
Claims 2-4, 11, 13 were canceled 31 January 2022. 
Claims 1, 5-10, 12, and 14-20 are currently pending and have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10, 12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 5-10, 12, and 14-20 are drawn to a method and a system which are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 10 recite predicting a survival time of a patient comprising, obtaining clinical data associated with health factors of the patient, the clinical data including at least one of an age, sex, or ethnicity of the patient, one or more of patient blood data, patient cancer advancement data, or solid biopsy data; obtaining liquid biopsy data associated with one or more attributes of diseased cells within the patient, the one or more attributes associated with the liquid biopsy data corresponding to a morphologic representation of circulating or disseminating diseased cells including an amount or number of diseased cells or a shape of the diseased cells; predicting or determining a survival time of the patient based on the clinical data and the liquid biopsy data, wherein the deep learning model to establish a relationship between the clinical data and the liquid biopsy data with the survival time of the patient, wherein the survival time of the patient indicates an amount of time that the patient has remaining to live due to the diseased cells within the patient and administer the treatment or provide a recommendation of the treatment of the patient based on the survival time predicted or determined by the deep learning model. 
Independent claim 18 recites: output the survival time of the patient; obtain the clinical data associated with health factors of the patient, obtain the liquid biopsy data including at least one of a number of shape of the diseased cells within the patient, predict or determining a survival time of the patient based on the clinical data and the liquid biopsy data including the at least one of the number or shape of the diseased cells wherein the deep learning model is executed by the processor to establish a relationship between the clinical data and the liquid biopsy data with the survival time of the patient, wherein the survival time of the patient indicates an amount of time that the patient has remaining to live due to the diseased cells within the patient and provide or output the survival time. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a user and a patient to provide treatment recommendations (as shown in paragraph 27 of the specification). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
The judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “processor”, “deep learning model”, “output device”, “system”, and “memory” “treatment device”, are recited at a high level of generality (e.g., that the determining and outputting is performed using generic computer components with instructions are executed to perform the claimed limitations). Such that they amount to no more than mere instructions to apply the exception using generic computer components. See: MPEP 2106.05(f). 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figures 1, 6A-6C and 
Paragraph 11, where “[0011] he system includes a memory for storing clinical data that includes health factors of the patient and liquid biopsy data associated with one or more attributes of diseased cells within· the patient. The system includes an output device configured to output the survival time of the patient. The system, includes a processor connected to the memory and the output device. The processor is configured to execute instructions stored in the memory. The processor performs operations that include obtaining the clinical data associated with the health factors of the patient. The operations include obtaining the liquid biopsy data associated with the one or more attributes of the diseased cells within the patient.”
Paragraph 32, where “[0032] The prediction system 100 includes a processor 102. The processor 102 may include one or more data processing apparatuses, such as a controller or a computer. The processor 102 may access the memory 104 to perform programmed instructions stored on the memory 104. The processor 102 executes the programmed instructions to determine or predict the survival time of the patient, train the deep learning survivability model ("deep learning model"), and/or operate the treatment device 112 or output device to administer treatment, recommend a course of treatmynt and/or provide, display or otherwise output the survival time to the patient or healthcare professional.”
Paragraph 36, where “[0036] A database may use any number of database management systems. The database may include a third-party server or website that stores or provides information. The information may include real-time information, periodically updated information, or user-inputted information. A server may be a computer in a network that is used to provide services, such as accessing files or sharing peripherals, to other computers in the network”
Paragraph 37, where “[0037] The prediction system I 00 may include a user interface 106 or other input/output device. The user interface 106 is a device capable of receiving user input, such as a keyboard, a touch screen, a microphone, and/or a button, and/or providing output, such as a display and/or a speaker.”
Paragraph 70, where “[0070] FIGS. 6A-6C show graphs of Kaplan-Meier Curves using the deep learning model with clinical and liquid biopsy data for the prediction of progression free survival (PPS) time. The PPS time occurs when the patient has not switched treatments. For example, FIG. 6A shows the deep learning model relying solely on clinical data to predict the PFS time. FIG. 6B shows the deep learning model using both clinical data and morphometric data of the liquid biopsy data to predict the PPS time.” 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with route, conventional activity specified at a high level of generality in a particular technological environment. 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claims 5-9 and 12, 14-17 and 19-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are directed to an abstract idea without significantly more. Claims 8-9, 17, and 19-20 further recite “feed-forward neural network, a convolutional neural network or a variational autoencoder” and “HD-SCA platform”, however these are recited generically in paragraphs 31, 32, and 49 and don’t provide significantly more to the abstract idea. These claims fail to remedy the deficiencies of their parent claims above, and therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 12, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt (WO 2014/151079 A2) in view of Kuhn (WO 2015/048740 A1) and further in view of Comaniciu (US 10,282,588 B2).

CLAIM 1- 
Hewitt teaches the limitations of: 
obtaining, by a processor, clinical data associated with health factors of the patient (Hewitt teaches that patient data in the form of protein expression levels are determined to be risk factor for a disease (i.e., health factor) (page 23 lines 23-32) and that the arrays are computer readable (i.e., processor) (page 8 lines 3-13)
the clinical data including at least one patient cancer advancement data (Hewitt teaches that the clinical data collected includes early stage cancer biomarkers that are tested to see if the cancer is developing (i.e., cancer advancement data) (page 33 lines 22-35))
obtaining, by a processor, liquid biopsy data associated with one or more attributes of diseased cells within the patient (In other embodiments, the cancer associated protein is detected in a sample comprising a formal fixed, paraffin embedded tissue block, fresh frozen tissue biopsy, solidified cells, serum or other biological fluid. Additionally, the types of probes or detector molecules that can be used by the methods disclosed herein to detect or identify two or more cancer associated proteins (page 26 lines 25-30))
predicting or determining, by the processor, a survival time of the patient… based on the clinical data and the liquid biopsy data (Hewitt teaches that the survival time is calculated from the protein expression obtained from biopsy data (lines 5-14 page 62) and clinical data (Table 3, page 67)
establish a relationship between the clinical data and the liquid biopsy data with the survival time of the patient, (Table 7 shows that the clinical data is compared to the biomarker that is obtained from biopsy data to have a p values (predictive value on survival curve timelines) (page 67 lines 7-14, Tables 6-7, Figures 10A & 10B)wherein the survival time of the patient indicates an amount of time that the patient has remaining to live due to the diseased cells within the patient (Figure 10C shows the survival time of the patient in terms of months)
operating, by the processor, a treatment device to …provide a recommendation of the treatment to the patient based on the survival time predicted (Figure 10C shows an outputted graph on a computing device that outputs the Watching-Waiting Protocol   (i.e., the treatment device is the recommendation of waiting and seeing from the computing device that is calculating) (lines 1-5 page 17) and this recommendation is based on a low-risk negative tumors (i.e., high survival time predicted (lines 22-29, page 52, and Figure 10C)

Hewitt does not explicitly teach, however Kuhn teaches: 
using a deep learning model (Kuhn teaches a machine learning algorithm model in order to analyze characterization of cells (para [0086]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hewitt to integrate the application of modeling the data through a deep learning model of Kuhn with the motivation of making the predicting to be more sensitive and accurate (see: Kuhn, paragraph 91).

Hewitt does not explicitly teach the morphological shape of the diseased cells as it pertains to the invention, however Comaniciu teaches:  
the one or more attributes associated with the liquid biopsy data corresponding to a morphologic representation of circulating or disseminating diseased cells including a shape of the diseased cells (Comaniciu teaches that the tumor cells’ shape is representing growth or shrinkage of the tumor from an initial geometry (wherein the tumor cells act as the diseased cells as shown in the specification paragraph 30)(col 9 lines 44-50, col 10 lines 64-66, col 15 lines 10-20))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hewitt in view of Kuhn to integrate the application of modeling the data through deep learning use of morphological data of Comaniciu with the motivation of making the predicting to be more superior (see: Comaniciu, col 2 lines 39-65)).


CLAIM 5- 
Hewitt in view of Kuhn and further in view of Comaniciu teaches the limitations of claim 1. Hewitt further teaches:
Wherein the liquid biopsy data is from a single draw of blood and/or bone marrow aspirates of the patient (As used herein, biological samples include all clinical samples useful for detection of cancer in subjects, including, but not limited to, cells, tissues, and bodily fluids, such as: blood; derivatives and fractions of blood, such as serum; biopsied or surgically removed tissue (page 15 lines 11-13))

CLAIM 6- 
Hewitt in view of Kuhn and further in view of Comaniciu teaches the limitations of claim 1. Hewitt further teaches:
Wherein predicting or determining the survival time is further based on solid biopsy data  ( Hewitt teaches that the survival time is based upon the obtained biopsy data (Tables 6-7) and (As used herein, biological samples include all clinical samples useful for detection of cancer in subjects, including, but not limited to, cells, tissues, and bodily fluids, such as: blood; derivatives and fractions of blood, such as serum; biopsied or surgically removed tissue (page 15 lines 11-13))

CLAIM 7- 
Hewitt in view of Kuhn teaches the limitations of claim 1. Hewitt further teaches:
Further comprising rendering, on a display, the survival time  (Figure 10C shows the survival time based upon months and is displayed in graphical format)

CLAIM 8- 
Hewitt in view of Kuhn and further in view of Comaniciu teaches the limitations of claim 1. Regarding claim 8, Comaniciu teaches:
Wherein the deep learning model is at least one of a convolutional neural network or a variational encoder (Comaniciu teaches that the system implements a convolunal neural network in its deep learning model (col 7 lines 15-25))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hewitt in view of Kuhn to integrate the application of modeling the data through a convolutional neural network of Comaniciu with the motivation of making the predicting to be more superior (see: Comaniciu, col 2 lines 39-65)).

CLAIM 9- 
Hewitt in view of Kuhn and further in view of Comaniciu teaches the limitations of claim 1. Kuhn further teaches:
Wherein obtaining the liquid biopsy data includes using a High-Definition Single-Cell Assay (HD-SCA) platform to detect the liquid biopsy data (As used herein, "HD-CTC analysis" or "HD-SCA" (high definition single cell analysis) refers to analysis of any CTC based on genotypic, morphometric and protein expression parameters to generate a profile for each of the CTCs. High definition in the context of CTC and SC analysis therefore refers to high content analysis of all CTCs or rare cells present in a sample and is not limited to analysis of HD-CTC (para [0041]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hewitt to integrate the application of analyzing the data through HD-SCA platform of Kuhn with the motivation of creating more morphological characterization of the data (see: Kuhn, paragraph 41).

CLAIM 10-
Claim 10 is significantly similar to claim 1 and is rejected upon the same art as recited above. Additionally Hewitt also teaches: 
A memory for storing clinical data that includes health factors of the patient and liquid biopsy data associated with one or more morphologic attributes of diseased cells within the patient (Hewitt teaches that the data is stored in computer readable formats on a computer (page lines 3-13) and Hewitt teaches that the histomorphological structure is correlated in the cancer associated proteins (i.e., cells as those proteins bind to cells)and is assessed (page 18 lines 25-30, page 36 lines 7-15)))
a treatment device for administering for providing recommendation of the treatment (Figure 10C shows an outputted graph on a computing device that outputs the Watching-Waiting Protocol   (i.e., the treatment device is the recommendation of waiting and seeing from the computing device that is calculating) (lines 1-5 page 17) and this recommendation is based on a low-risk negative tumors (i.e., high survival time predicted (lines 22-29, page 52, and Figure 10C) and  (Hewitt teaches if the provided recommendation is not working and are linked with a decreased rate of survival a new treatment regime is initiated (page 33 lines 31-37))
and a processor connected to the memory and the output device and configured to execute instructions stored in the memory, the processor performs operations (Hewitt teaches a computer that performs the method and under broadest reasonable interpretation from the specification being implemented on a generic computer ((page lines 3-13))


CLAIM 12-
Hewitt in view of Kuhn teaches the limitations of claim 10. Regarding claim 12, Hewitt further teaches:

Wherein the clinical data includes…patient canner advancement data (Hewitt teaches that the type of molecular targets that are obtained from the biopsy sample are separated into different shapes of the tumor cells (i.e., diseased cells) and compared to the total cellular content (page 51 lines 1-28, page 8 lines 14-18)) 

CLAIMS 14-16-
Claims 14-16 are significantly similar to claims 5-7 respectively and are rejected upon the same art as recited above. 

CLAIM 17-
Claim 17 is significantly similar to claim 8 and rejected upon the same reasons above. 

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hewitt (WO 2014/151079 A2) in view of Kuhn (WO 2015/048740 A1).

CLAIM 18- 
Hewitt teaches the limitations of:
an output device configured to output the survival time of the patient (Hewitt teaches that the output device is a computer that displays data such as Figure 10C  (page lines 3-13))
a processor connected to the memory and the output device and configured to execute instructions stored in the memory (Hewitt teaches a computer that performs the method and under broadest reasonable interpretation from the specification being implemented on a generic computer ((page lines 3-13))
the processor being configured to obtain a clinical data associated with the health factors of the patient (Hewitt teaches that patient data in the form of protein expression levels are determined to be risk factor for a disease (i.e., health factor) (page 23 lines 23-32) and that the arrays are computer readable (i.e., processor) (page 8 lines 3-13)
obtain a liquid biopsy data including at least one of a number or shape of the diseased cells within the patient (Hewitt teaches that the type of molecular targets that are obtained from the biopsy sample are separated into different shapes of the tumor cells (i.e., diseased cells) and compared to the total cellular content (page 51 lines 1-28, page 8 lines 14-18))
predict or determining a survival time of the patient using …based on the clinical data and the liquid biopsy data ( Hewitt teaches that the survival time is based upon the obtained biopsy data (Tables 6-7) and (As used herein, biological samples include all clinical samples useful for detection of cancer in subjects, including, but not limited to, cells, tissues, and bodily fluids, such as: blood; derivatives and fractions of blood, such as serum; biopsied or surgically removed tissue (page 15 lines 11-13)) including the at least one of the number or shape of the diseased cells (Hewitt teaches that the type of molecular targets that are obtained from the biopsy sample are separated into different shapes of the tumor cells (i.e., diseased cells) and compared to the total cellular content (page 51 lines 1-28, page 8 lines 14-18))
establish a relationship between the clinical data and the liquid biopsy data with the survival time of the patient(Table 7 shows that the clinical data is compared to the biomarker that is obtained from biopsy data to have a p values (predictive value on survival curve timelines) (page 67 lines 7-14, Tables 6-7, Figures 10A & 10B)wherein the survival time of the patient indicates an amount of time that the patient has remaining to live due to the diseased cells within the patient (Figure 10C shows the survival time of the patient in terms of months)
and provide or output, using the output device, the survival time (Figure 10C shows an outputted graph on a computing device)

Hewitt does teach an algorithm model but does not explicitly teach a deep learning model, however Kuhn teaches: 
deep learning model (Kuhn teaches a machine learning algorithm model in order to analyze characterization of cells (para [0086]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hewitt to integrate the application of modeling the data through a deep learning model of Kuhn with the motivation of making the predicting to be more sensitive and accurate (see: Kuhn, paragraph 91).

CLAIM 19-
Hewitt in view of Kuhn teaches the limitations of claim 18. Regarding claim 19, Kuhn further teaches: 
wherein to obtain the liquid biopsy data the processor is configured to use a High-Definition Single-Cell Assay (HD-SCA) platform to detect the liquid biopsy  data (As used herein, "HD-CTC analysis" or "HD-SCA" (high definition single cell analysis) refers to analysis of any CTC based on genotypic, morphometric and protein expression parameters to generate a profile for each of the CTCs. High definition in the context of CTC and SC analysis therefore refers to high content analysis of all CTCs or rare cells present in a sample and is not limited to analysis of HD-CTC (para [0041]))

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Hewitt to integrate the application of analyzing the data through HD-SCA platform of Kuhn with the motivation of creating more morphological characterization of the data (see: Kuhn, paragraph 41).

CLAIM 20-
Hewitt in view of Kuhn teaches the limitations of claim 18. Regarding claim 20, Hewitt further teaches: 
A treatment device for administering or providing a treatment or a recommendation of the treatment, wherein the processor is configured to operate the treatment device to administer the treatment to provide the recommendation of the treatment to the patient based on the predicted or determined survival time(Hewitt teaches that the Watchful-Waiting Protocol is used in treatment (i.e., the treatment device is the recommendation of waiting and seeing from the computing device that is calculating) (lines 1-5 page 17) and (Hewitt teaches if the provided recommendation is not working and are linked with a decreased rate of survival a new treatment regime is initiated (page 33 lines 31-37))



Response to Arguments
The arguments filed have been fully considered.
Regarding the arguments pertaining to the 101 rejection, these arguments are partially persuasive. Applicant amended the claims so that the Mathematical Calculations concept would not longer fit the invention. However, the amended claims now fall under “Certain Methods of Organizing Human Activity” as shown in the specification paragraph 27 of a patient interacting with a provider. Applicant argues that the use of training data and a deep learning model offer a practical application to the invention like that in Example 39. Examiner respectfully disagrees. Example 39 uses a specific learning model with specific training data. Applicant’s invention is a generic deep learning model on a generic computer using training data in a generic way. Examiner is attempting to establish that a deep learning technique already known (i.e., IBM’s Watson) isn’t being implemented in the invention and that Applicant’s deep learning model has specific technical improvements with a technological advancement. The functions argued are representative of the abstract idea. The claims here are not directed to a specific improvement to computer functionality that amount to a practical application. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two. In the present case, the claims fail to recite any elements that individually or as an ordered combination transform the identified abstract idea(s) in the rejection into a patent-eligible application of that idea. 
Further, not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). It is well-settled that mere recitation of concrete, tangible components that are generic is insufficient to confer patent eligibility to an otherwise abstract idea. In order to amount to an inventive concept, the components must involve more than performance of “’well-understood, routine, conventional activities’ previously known to the industry.” (Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)). The originally filed specification was investigated and found to support this conclusion.
Regarding the arguments pertaining to the 103 rejection, these arguments are partially persuasive.
Applicant argues that the morphological shape of the cells isn’t taken into account in Hewitt, specifically the shape of a circle. Examiner agrees that while Hewitt does take into account the shape of the liquid biopsy it does not explicitly teach that the diseased cell shape is taken into account. The newly cited reference of Comanciu teaches these added claim limitations.
Applicant further argues that a protein is not liquid biopsy data. However, it is well known in the art that liquid biopsy data when creating assays to detect cancer includes that of biological fluid (i.e., liquid biopsy) to identify biomolecules (i.e., proteins). Hewitt’s use of the protein data is inherently obtained from a liquid biopsy (i.e., the protein is liquid biopsy data) (see page 45 lines 29-34 of Hewitt). 
Applicant further argues that the treatment device does not apply to a method of “waiting”, however in the specification paragraph 42 the treatment device is described as providing various recommendations including medical and lifestyle changes as a course of treatment. Under this definition of the treatment device, that includes the Watchful-Waiting Protocol that is used as a course of treatment that the device (i.e., computing device) recommends. Further, the treatment device of the invention is in the prediction system (Figure 1) and does not appear to be a specific external device, but an output device that recommends treatments (para 32 of specification). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626